 NUCLEAR FUELSERVICESNuclear Fuel Services,Inc.andOil,Chemical &Atomic Workers International Union,Local 3-677. Case 10-CA-21201July 29, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSBABSON AND CRACRAFTOn February 10, 1986,AdministrativeLawJudgeWilliam N.Cates issued the attached deci-sion.The General Counsel and the Charging Partyfiled exceptions and supporting briefs,and the Re-spondent filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,' andconclusions for the reasons stated below and toadopt the recommended Order.This case concerns the Respondent's refusal tograntvacationpay to striking employees. InTexaco,we held that the question whether an em-ployer violates Section 8(a)(3) or(1) by refusing tocontinue benefit payments to a disabled employeeon commencement of a strike will be resolved byapplying the test for alleged unlawful conduct ar-ticulated by the Supreme Court inGreatDane.Under this test, the General Counsel bears theprima facie burden of proving at least some ad-verse effect of the benefit denial on employeerights.The General Counsel can meet this burdenby showing that(1) the benefit was accrued and (2)the benefit was withheld on the apparent basis of astrike.2The burden then shifts to the employer tocome forward with proof of a legitimate and sub-stantialbusiness justification for its cessation ofbenefits by proving waiver or by demonstrating re-liance on a nondiscriminatory contract interpreta-tion that is reasonable and arguably correct.3 If theemployer proves business justification,the Boardmay nevertheless find that the employer has com-mitted an unfair labor practice if the conduct isdemonstrated to be "inherently destructive" of im-portant employee rights or motivated by antiunionintent.4'Absent evidence of actual discriminatory intent,the judge's analysisof the instantcase isconsistentwithTexaco.Inc, 285NLRB 241 (1987),especially inhis use of the test set forth inNLRB Y Great Dane Trailers,388 U S 26 (1967).2 Texaco,Inc,supra.'Id4 Id.309TheTexacoanalysisof the Supreme Court'sGreat Danetest for unlawful conduct is applicableto the instant case.Applying theTexacoprinciplesto the facts here,we find that the General Counselhas not established a prima facie case of 8(a)(3) and(1) conduct concerning the Respondent's failureand refusal to grant vacation benefits to strikingemployees.Whether the General Counsel has met the primafacie burden of proving that the vacation benefitswere due and payable,and therefore accrued, onthe date the Respondent withheld them depends onan interpretation of the collective-bargaining agree-ment.5The contract here provides for unit employ-ees to have paid vacations of varying durations de-pending on each employee's length of service. Italso contains provisions concerning the schedulingof employees'vacation periods.We agree with thejudge that the contract does not provide for pay-ment for vacation pay in lieu of vacation but,rather, contemplates employees'taking time off.After the strike began,however,the Respondentreceived from the Union and individual employeesa number of requests,which the Respondentdenied,for the employees to be"paid"their vaca-tion benefits or given their"vacation pay." As theemployees were on strike,and thus not working,they made no requests to schedule vacations. Asthe contract does not provide for vacation payapart from the taking of a vacation,we find that inrequesting vacation pay the Union and the strikingemployees were seeking a benefit not contained inthe contract.Moreover,there is no evidence thatthe Respondent had ever in practice departed fromthe terms of the contract and granted vacation payin lieu of vacation in the past.Accordingly, weconclude that the vacation benefits that the Re-spondent denied were not accrued benefits.°Moreover,even if the requests of the Union andthe striking employees were viewed as requests totake vacations,rather than simply requests for va-cation pay,denialof the requests at that time'Id. at fn 22 and accompanying text.6 Contrary to our dissenting colleague,we do not find the contract'sfailure to expressly prohibit the granting of vacation pay in lieu of vaca-tionwarrants a finding that such pay was available under the contract.As thejudge found,the vacation provisions of the contract contemplateemployeeti taking off vacation time, not pay in lieu of vacation In fact,the contract provides for vacation pay in lieu of vacation only in one cir-cumstance-when an employee is discharged As the contract providesfor vacation pay in lieu of vacation only in this limited circumstance, andfails to mention it in any other context,we think a claim for pay in lieuof vacation in the circumstances here is unsupported.Additionally,contrary to our dissenting colleague,we do not find thatthe vacation benefits were shown to be accrued by the testimony ofBailey,the Respondent's human resources manager,that the employeeswould have received vacation benefits if they had continued to workrather than having gone on strikeWe agree with the judge that,consid-ering Bailey's testimony in context,Bailey was merely stating a"truism."290 NLRB No. 42 310DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwould nothavebeen unlawful.Thus,article 8, sec-tion 4 of the agreementprovides that employeesmust work at least 8hours on the last scheduledworkday before their vacationbegins.The employ-ees here did not meet this requirement becausetheywere on strike,and thus not working, whenthey requested their vacation benefits.Withoutmeeting this requirement,the employees could notsatisfy all the conditions necessary to entitle themto take vacations.Therefore, even had they soughtto take vacations,their vacation benefits would nothavebeen accrued.?Further,assumingarguendo that the GeneralCounseldid establish a prima facie case,the Re-spondent has established a legitimate and substan-tial businessjustificationfor its refusal to grant va-cation benefits to strikingemployees.The Re-spondent demonstrated its reliance on a nondis-criminatory contractinterpretation,which is rea-sonable andarguably correct. Article 8 of the col-lective-bargaining agreementprovides for employ-ees' vacationwith pay;itdoes not,however, pro-vide for vacationpay separate from taking vacationtime off.As article8, section 4, requires that em-ployees work at least 8 hours on the last scheduledworkday before andat least 8 hourson the firstscheduled workday after vacation, it is,at the veryleast,reasonableto construearticle 8 as contem-plating that employeesbe in work status prior totaking a vacation.Moreover,a common under-standing of "vacation" is a respite from work. Be-cause the Respondent'scontract interpretation isreasonable on its face and is consistentwith thecommon understanding of "vacation," and there isno explicit contract language,bargaininghistory,or controlling pastpractice to the contrary, wefind that the Respondent has established a sufficientrebuttal,even assuming that the GeneralCounselhad made outa prima facie case.8"InTexaco,Inc.,supra,the employees' right to the benefits had ac-crued because they had accumulated the contractually specified period ofemployment credit and became eligible to receive the benefit due to sick.ness or disability prior to strike.Here,the dispute involves that aspect ofthe contractual eligibility test, which determineswhenemployees earn theright to receive vacation benefits.Art. 8,sec 4,supports the Respond-ent's contention that employees normally are eligible to schedule vaca-tions only in between periods of active work.Unlike the instant case, theemployees inTexacoandAmocoOilCo.,285 NLRB 918 (1987), were al-ready receiving their benefits when the strike began,so their benefitsclearly were accrued.Also distinguishable from the instant case isBil-Mar Foods,286 NLRB786 (1987),inwhich the collective-bargaining agreement required em-ployees to be "on the employer's payroll"as of July I in order to receivevacation pay. It did not require employees'on-the-Job presence on thatdate for eligibility,like the contract here.(Chairman Stephens did notregard the benefits inAmocoas accrued,but that,of course,does notconflict with his conclusion that the benefits here likewise are not ac-crued benefits.)a As our dissenting colleague points out,inconcluding inTexaco,supra, that the respondent's contractual interpretation there was no morethan post hoc rationalization,we noted that the respondent made no con-Additionally,we agree that,for the reasons thejudge stated,the Respondent's denial of requestedbenefitswas not inherently destructiveof importantemployee rights or motivated by antiunion intent.The complaint further alleges that the Respond-ent's denial of vacationbenefitsviolated Section8(a)(5) of theAct.As we haveconcluded thatunder the contract the employees were not entitledto vacation pay in lieu of taking vacation and, fur-ther,were required to work on the last scheduledworkday inorder to be entitled to take vacation, itfollows thatthe Respondent did not violate Section8(a)(5) by denying therequestsof the Union andthe striking employees for vacation benefits.Accordingly,we shall dismiss the complaint.ORDERThe recommended Order of theadministrativelaw judge isadopted,and the complaint is dis-missed.MEMBERCRACRAFT,dissenting.Contrarytomy colleagues,Ifind that the Re-spondent violated Section 8(a)(5), (3),and (1) bydenying employees'requestedvacation benefits.UnderTexaco, Inc.,285 NLRB 241 (1987), theGeneral Counselmust demonstratethat the re-quested benefitswere accrued,that is due and pay-able at the time requested,and were withheld onthe apparent basis of a strike. Article 8, section 1,of theparties'collective-bargainingagreementstates that employeeswho workedat least 1000hoursduring a 12-month period areentitled tospecifiedamounts ofvacation withpay, dependingon their length of service.' The only discretion thecontract affords theRespondent in granting vaca-tions is to limit the numberof employees on vaca-tion at any one time to no more than25 percent ofa unit, group,shift,or area.The Respondent'shuman resources manager, Bailey,testified that theemployeesfor whom the Unionrequested vacationbenefitswould havebeen entitledto thebenefitsbut for the strike. He further testified that the 25-percent limit had nothingto do with thedenial ofbenefits.temporaneous reference to contract interpretation when announcing thesuspension of benefits.We also pointed out, however,that the respond-ent's announcement and its principal defense turned on the noncontrac-tual argument that it should legally be entitled to presume that disabledemployees are strikers.Moreover,we specifically found that the respond-ent's contractual interpretation argument was both unreasonable and notarguably correct In any event,we find that in the circumstances here,particularly the fact that the contract clearly does not provide the bene-fits requested,the Respondent's failure to offer a reason for its denial ofrequests for vacation pay at the time of the requests does not precludethe Respondent from establishing reliance on a nondiscriminatory con-tract interpretation that is reasonable and arguably correct.iSee sec III,A, of the judge's decision,which sets forth the contrac-tual vacation pay provisions. NUCLEAR FUEL SERVICESBecause the striking employees were entitled tovacation benefits according to the contract termsand according to Bailey's testimony,the benefitswere accrued.Therefore,the Respondent's denialof the accrued benefits based on the strike estab-lishes a prima facie case of 8(a)(3) and(1) conduct.Consequently,underTexaco,the burden shifts tothe Respondent to prove a legitimate and substan-tial business justification,i.e.,waiver or reliance ona nondiscriminatory contract interpretation that isreasonable and arguably correct.2In its brief supporting the judge's decision, theRespondent asserts that the collective-bargainingagreement does not provide for vacation pay as analternative to time off and that there is no evidencethe Respondent ever paid employees vacation payin lieu of vacation.The Respondent also points outthat article 8, section 2, states that vacation cannotbe accumulated and carried over into a subsequentanniversary year.The Respondent contends thatthe denial of benefits here is consistent with its pastpractice establishedin 1979 ofpostponing vacationsuntil after the strike.Although the Respondent accurately states thatthe contract does not specifically provide for vaca-tion pay in lieu of time off, neither does the con-tract specifically prohibit it. The contract simplyprovides that the Respondent pay an employee fora specific time period during which the employeedoes not have to work,if the employee has workedat least 1000 hours. Therefore,for employees whosatisfied the 1000-hour requirement, the right to va-cation pay had accrued.The Respondent's conduct during the 1979 strikedoes not advance its business justification argumentfor two reasons.First,therewere no requests forvacation benefits during the1979 strikebecausethatwould have made the strikers ineligible forfood stamps.Thus,the Respondent did not denyrequested vacations in 1979.Second,the Respond-ent's 1979 postponement of vacation until after thestrikewas pursuant to a strike settlement agree-ment,which did not purport to interpret the par-ties'collective-bargaining agreement.Consequent-ly, the 1979 vacationpostponement,based as it wason a strike settlement agreement,cannot serve todemonstrate the Respondent's reliance in the in-stant case on a reasonable and arguably correctnondiscriminatory interpretation of the vacationpay provisions in the collective-bargaining agree-ment.311In finding that the benefits did not accrue or, al-ternatively,that the Respondent rebutted the Gen-eral Counsel's prima facie case,my colleagues relyon the contract provision requiring employees towork their last scheduled workday before and firstscheduled workday following their vacation. EventheRespondent,however,did not assert that itrelied on this provision in denying vacation bene-fits.Texacoplainly states that it is the employer'sburden to"demonstrat[e] reliance"on a particularcontract interpretation.3Indeed,inTexacotheBoard rejected the employer's belated contract in-terpretation as nothing more than a "post hoc ra-tionalization."4The majority's attempt to create abusiness justification for the Respondent is incon-sistentwithTexaco,the very case on which themajority relies.The majority'swillingness to mounttheRespondent'sdefense for it is similar to theFifth Circuit's speculation on the employer'smoti-vation inGreat Dane,which the Supreme Courtheld was a reversible error.NLRBv.Great DaneTrailers,388 U.S. 26, 35 (1967).Further,I simply cannot subscribe to the mean-ingmy colleagues devise for article 8, section 4.The provisionmust be read in its industrial contextto ascertain its meaning.By requiring an employeetowork before and after vacation,the provisionwas not meant to serve as a condition precedent tothe accrual of vacation benefits,as the majority in-terprets it.Rather,the provision is disciplinary innature;itprevents employees from extending theirscheduled vacations by taking a sick day or leavewithout pay before or after their scheduled vaca-tion.I do not believe such a requirement warrantsfinding in the circumstances of this case that vaca-tion benefits had not accrued or that the require-ment constitutes a reasonable and arguably correctcontract interpretation.As theRespondent has not demonstrated its reli-ance on a nondiscriminatory contract interpretationthat is reasonable and arguably correct,and as thecontract provision on which the majority relieswould not serve as a substantial and legitimatebusiness justificationeven if theRespondent hadrelied on it,Iwould find that the Respondent vio-lated Section 8(a)(3) and(1) by denying requestedvacation benefits to striking employees.Iwould further find that by denying the request-ed vacation benefits, the Respondent has unilateral-ly changed terms and conditions of employmentwithout bargaining with the Union and has therebyviolated Section8(a)(5) of the Act.'Texas,supra.2 285 NLRB 2414 Id. 312DECISIONSOF THE NATIONALLABOR RELATIONS BOARDVictorMcLemoreandWilliamE.Caldwell,Esqs.,for theGeneral Counsel.Neil J.Newman,Esq.,of Rockville,Maryland,andLaw-rence S.Westcott,Esq. (Venable,Baetjer & Howard),ofBaltimore, Maryland,for the Respondent.Helen deHaven, Esq.,of Knoxville,Tennessee, for theCharging Party.DECISIONSTATEMENT OF THE CASEWILLIAM N.CATES,Administrative Law Judge. Thiscasewas tried at Erwin,Tennessee, on 10 December1985.1 The charge was filed by Oil, Chemical&AtomicWorkers International Union,Local 3-677 (the Union),on 9 September,and the complaint issued on 23 Octoberalleging that Nuclear Fuel Services,Inc. (Respondent)violated Section 8(a)(1), (3), and(5)of the NationalLabor Relations Act (the Act)by refusing on and after20 May to grant its employees, then on strike,accruedvacation benefits as requested by the Union.Because Re-spondent conceded that it has not paid accrued vacationbenefits to strikers during the course of the strike, whichstillcontinued at the time of the hearing,the sole issuepresented in the case is whether Respondent had legiti-mate business justifications for its conduct.On the entire record,including my observation of thedemeanor of the witnesses,and after consideration of thebriefs filed by the General Counsel,Respondent,and theUnion,Imake the followingFINDINGS OF FACT1.JURISDICTIONRespondent is a Maryland corporation with an officeand place of business located at Erwin,Tennessee, whereit is engaged in the manufacture of nuclear fuels.Duringthe calendar year preceding issuance of complaint, Re-spondent purchased and received at its Erwin,Tennesseefacility goods valued in excess of $50,000 directly fromsuppliers located outside the State of Tennessee. Thecomplaint alleges, Respondent by its answer admits, andIfind that Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and(7) of theAct.II.LABORORGANIZATIONThe complaint further alleges, Respondent admits, andI further find the Union is a labor organization withinthe meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. TheMaterial FactsThe facts in this case are not in dispute.Respondentand the Union have been parties to successive collective-bargaining agreements since at least 1972 covering Re-spondent's employees in a production and maintenanceIAll dates are in 1985 unless otherwise indicatedunit.2The most recent such agreement was effective 15May 1982 until 15 May 1985. Immediately on expirationof the most recent agreement,the unit employees ceasedwork and engaged in an economic strike.As indicatedearlier,that strike continued at the time of the hearing.The complaint alleges and the answer admits that on20 May representatives of the Union requested that Re-spondent pay striking employees their accrued vacationbenefits provided for under the expired collective-bar-gaining agreement.Roland Bailey,Respondent's humanresources manager and a participant in negotiations withthe Union,declined the Union's request by telling theunion representatives that vacation was going to be han-dled the same as it had been in 1979, that when the strikewas over the employees would come back, that theywould pick up their vacation as if the strike period oftime had never happened.In short,the returning strikerswould have whatever time remaining from the time theyreported back to work to take their vacations as if thestrike had not occurred.Bailey's reference to 1979 was an allusion to the 1979strike by unit employees when Respondent,as part of astrike settlement agreement with the Union,granted re-turning strikers their accrued vacation time or pay in lieuof vacation at Respondent's option.However,this provi-sion of the settlement agreement specifically precludedreliance on it as precedent for pay for unused vacation.Despite repeated requests by the Union at various sub-sequent times for vacation pay for the strikers,Respond-ent adhered to its position.3Moreover, with respect to atleast one inquiry by an individual striker about vacationpay on 7 November,Bailey advised the employee inwriting that,"In accordance with our past practice, va-cation of all bargaining unit employees are being re-scheduled during the period of the labor strike due toproduction requirements,"and "[w]hen the strike hasended,the Company will be pleased to discuss re-sched-uling of your vacation."Article 8 of the expired collective-bargaining agree-ment between the parties is captioned,"Vacations andVacation Pay" and sets forth the eligibility requirementsfor vacations. Thus, section 1 captioned, "Paid Vaca-tions" provides:The Company shall grant employees vacations withpay under the following conditions:(a)One week. An employee who has worked notless than one thousand (1000) hours during aperiod of not less than twelve(12)months fol-2More specifically, the appropriate unit alleged in the complaint andadmitted by Respondent has been, and is-All production and maintenance employees, laboratoryassistants,laboratory technicians, plant clerical employees, surveillance techni-cians, and radiation monitors employed by the Respondent at itsErwin, Tennessee facility, but excluding all office employees, officeclerical employees, laboratory employees, other than laboratory as-sistants and laboratory technicians, technical, professional, and andsales employees, foremen, watchmen, guards, and supervisors as de-fined in the ActEmployees who were on vacation at the beginning of the strike,however, were paid for the rest of the workweek in which the strikebegan. NUCLEAR FUELSERVICESlowing the anniversary date of his/her last regu-lar employment shall be eligible for one(1) calen-dar week of vacation and shall receive forty (40)hours pay at his/her regular rate.Subparagraphs(b) through(f) of the section provide foradditionalWeeks of vacation on a graduated basis basedon the employee's length of service with Respondent.Section 2 captioned,"Vacation Period"provides:Employees will be allowed a total of fifteen (15)ohe-day vacation days which may be taken as ten(10) sick days(under a strict definition of sickness)(10) scheduled and five(5) unscheduled oneday vacation days provided that the Company shallnot be required to allow more than 25%of a unit,group;shift,or area to be on vacation at any onetime.Vacations may be scheduled up to 4:00 p.m.on Monday prior to shift scheduling on Wednesday.Requests for unscheduled one-day vacations mustbe received by the Company one (1) hour prior toshift. change.Vacation earned during one anniversa-ry year provided in Section 1 of this article shall betaken in the anniversary year or immediately there-after.In no case shall a vacation period be permit-ted to accumulate and carry over into any subse-quent anniversary year.Each employee'svacationperiod shall be designated by the Company to meetthe requirements of operating conditions provided,however,that the period preferrable to the employ-ee on a unit seniority basis shall be selected when-ever possible.In the event the Company determinesthat operating conditions require part or all theErwin Plant to be shutdown for vacation period,the Company will give the affected employees atleast fifteen(15) calendar days prior notice. Dis-charged employees shall be paid for vacation earnedup to the time of discharge.Section 3 provides for the rate of pay for vacations asfollows:(a)The rate of pay for vacation period shall bethe employee's regular rate at the beginning ofhis/her vacation period.(b) An employee will receive vacation pay priorto his/her vacation providing that a minimum offourteen (14) days advanced written notice is givenand a minimumof one week's vacation is taken.Section 4 requires that the employee work on both thescheduled workday before and after vacation and states:Employees paid under Section 1 of this Article shallbe required to work at least eight(8) hours on theirlastscheduledwork day before their vacationbegins and at least eight(8) hours on their firstscheduled work day after their vacation ends,unlessexcused by their supervisor.Failure to comply withthis provision shall be proper cause for discipline.313B. Contentionsof thePartiesBased on the facts related above and an affirmative re-sponse by Bailey to the General Counsel'squestionwhether the only reason Respondent had not paid em-ployees vacation benefits was because they were onstrike,the General Counsel argues that Respondent's ac-tions constituted discrimination against the strikers inviolation of Section 8(a)(1) and(3) of the Act.In thisregard,theGeneral Counsel reliesonNLRB v. GreatDane Trailers,388 U.S. 26 (1967);Gulf Envelope Co.,256NLRB 320 (1981);Rockingham Machine-Lunex Co.,255NLRB 346(1981); andJacquesSyl Knitwear,.247NLRB1525 (1980).The General Counsel also contends that Re-spondent's refusal to pay the vacation benefits constitut-ed a violation of Section 8(a)(5) of the Act because as itconstituted a unilateral change without bargaining withtheUnion.The Charging Party in its brief essentiallyechoed the General Counsel's contentions.Although ac-knowledging thatRespondent'sapparentretaliatoryintent in failing to pay the vacation benefits could be re-butted by a showing by Respondent of substantial busi-ness justifications forwithholding the benefits, theCharging Party asserts that Respondent here showed nosuch justification.To the extent that Respondent reliedon the vacation accord reached in settlement of thestrikewith the Union in 1979,the Charging Party con-tends that such accord establishes no past practice inview of the uncontradicted evidence in the record in theform of the testimony of Union President Lonnie Tolleyto the effect that the Union in 1979 specifically did notrequest payment of vacation pay to strikers during thestrike because it would have rendered the strikers ineligi-ble to receive food stamps.Moreover,theChargingParty argues that the 1979 strike settlement agreementcould not in any event establish a past practice of defer-ral of vacation benefits during the strike since the agree-ment regarding vacation benefits on its face was nonpre-cedential.Respondent contends on the other hand that its failureto pay vacation benefits during the strike was justified bypast practice and the prior collective-bargaining agree-ment set out above.Respondent also relies on provisionsof article 3 of the agreement,the "management rights"section,which gives Respondent the right to determine"the schedules of production and the assignment ofwork."More specifically,Respondent asserts there areno requirements that Respondent grant employees vaca-tion pay in lieu of vacation.Although the 1979 strikeagreement did allow payment of vacation pay in lieu ofvacation,such allowance was at the option of Respond-ent. Further,the settlement in this regard was,by furtheragreement,precluded from establishing a precedent.Under these circumstances and in the absence of evi-dence that Respondent was attempting to thwart thestrike by rescheduling vacations,Respondent argues thatitsactionswere not destructive of employee rights orotherwise discriminatory to employees in violation ofSection 8(a)(3) and(1) of the Act. Respondent asserts es-sentially the same arguments in defense of the 8(a)(5)complaint allegations.Thus,there were no unilateral al-terations of employee benefits,according to Respondent. 314DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondent would distinguish those cases cited by theGeneral Counsel,supra,as involving situations where theemployer treated strikers differently from nonstrikers re-garding vacation pay, where the employer's action in de-nying vacation pay was not in accordance with a recent-ly expired contract or past practice,or where there wasno previous collective-bargaining contract at all. Thesecases are inapplicable to the facts,according to Respond-ent,who relies primarily instead onTexaco,Inc.,179NLRB 989(1969),as being more apposite and as substan-tiating the legality of Respondent's position.C. Analysisand ConclusionsThe analysisof the issues in this case must begin withGreat DaneTrailers,supra,inwhich the Supreme Courtheld that where an employer's refusalto payaccrued va-cation pay to striking employeeswhilepaying it to non-strikerswas "discrimination in its simpliest form" andtherefore violative of Section8(a)(3) and(1) of the Act.The Courtwent on to state:First,if it can reasonably be concluded that the em-ployer's discriminatory conduct was"inherently de-structive"of important employee rights, no proof ofan antiunion motivation is needed and the Boardcan find an unfair labor practice even if the employ-er introduces evidence that the conduct was moti-vated by business considerations.Second,if the ad-verse effect of the discriminatory conduct on em-ployee rights is "comparatively slight,"an antiunionmotivation must beproved tosustain thechargeifthe employer has come forward with evidence oflegitimate and substantial businessjustifications forthe conduct.Thus,in either situation,once it hasbeen proved that the employer has engaged in dis-criminatory conduct which could have adverselyaffected employee rights tosomeextent,the burdenis upon the employer to establish that he was moti-vated by legitimate objectives since proof of moti-vation is most accessible to him. [Id. at 34.)InGreat Dane,the Court found a violation without as-certainingwhether the employer's conduct was "inher-ently destructive" of employeerights, because the em-ployer failed to present any evidence of a legitimatemotive for its conduct.The principles inGreat Daneare applicable here if notthe facts.However, neither the General Counsel norCharging Party specifically argues that Respondent's ac-tions were"inherently destructive" of important employ-ee rights.Conduct of an employer is inherently destruc-tive if it"carrieswith it'unavoidable consequenceswhich the employer not only foresaw but which he musthave intended,'and thus bears its own indicia of intent."Id. 388 U.S. at 33, quotingNLRB v. Erie Resistor Corp.,373 U.S. 221, 228,231 (1963).Inherently destructive con-duct has also been defined as that conduct which has"far reaching effects which would hinder future bargain-ing, or conduct which discriminates solely upon the basisof participation in strikes or union activity,"PortlandWilliametteCo. v. NLRB,534 F.2d 1331, 1334 (9th Cir.1976), or"thatwhich creates visible and continuing ob-stacles to the future exercise of employee rights."Inter-Collegiate Press v.NLRB,486 F.2d 837, 845 (8th Cir.1973).To theextent the General Counsel and the ChargingParty rely on Bailey's concession that Respondent failedto pay the vacation benefits due to the strike,Ifind suchconcession does not establish an express intent to dis-criminate against employees which might be considered"inherently destructive"of their rights.Bailey's conces-sion,particularly considered in the context of his preced-ing affirmative response to the General Counsel's ques-tion of whether the employees would have received theirvacation benefits if they continued to work after May 20(i.e., if they were not on strike)was, I conclude, a truismrather than an admission of discriminatory intent. More-over,no other evidence of union animus on the part ofRespondent was shown in this case which might throw adifferentand more sinister light on Bailey's concession.And there was no evidence here that Respondent treatedstrikers differently from nonstrikers which would indi-cate an intention to penalize strikers.I therefore findBailey's admission does not evince discriminatory intentsubstantiating a finding of "inherently destructive" con-duct.The case sub judice unlike the situation inGreat Danealso involves delayed payment of accrued vacation bene-fits rather than an outright refusal to grant such benefits.At least one court has held that delayed payment of va-cation benefits to strikers does not constitute"conductwhich bears it own indicia of intent carrying with it un-avoidable consequences which the employer must haveintended."NLRB v.Borden,Inc.,600 F.2d 313, 321 (1stCir. 1979).The Board itself has indicated in its holdingsinTexaco,supra,andDetroit Edison Co.,206 NLRB 898(1973), that postponing vacation benefits during a strikeisnot,without more,unlawful.Accordingly,IconcludeRespondent's conduct in this case cannot be catagorizedas "inherently destructive."4 Further,in light of this con-clusion,the adverse effect of Respondent's alleged dis-criminatory conduct must be regardedas `comparativelyslight."5Therefore, underGreat Dane,and because Re-spondent has come forward with a claimed business justi-fication,antiunion motivation must be proven.Respond-ent's business justification must be carefully examined todetermine whether it reflects such antiunion motivation.Here, Respondent relies on the provisions of the expired4 Based on this same reasoning,Ireject the argument of the GeneralCounsel asserted for the firsttime in his posthearing brief that Respond-ent's denial in its answer of par 12 of the complaint alleging the refusalto grant employees accrued vacation benefits was a sham interposed fordelay in breach of Rule II of the FederalRules of Civil Procedure TheGeneral Counsel's argument was that Respondent's counsel must haveknown of Respondent's refusal to pay vacation benefits in light of Bai-ley's "admission" at the hearing discussed above Regardless of Bailey's"admission,"Ido not view Respondent's denial in its answer as inconsist-ent with its legal position that it had not refused to pay vacation benefitsto the striker but rather had postponed paying themsAs noted, because the vacation benefits have been delayed by Re-spondent's action rather than eliminated the strikers have lost little Asthe court observedinStokely- Van Camp,722 F 2d 1324at 1330-1331 (7thCir. 1983),a case involving similar circumstances, "The only thing [thestriker] 'lost,'was the opportunity to receive wages for work performedfor all weeks after [the end of the strike],which opportunity supposedlywould have arisen if vacations had been paid during the strike " NUCLEAR FUELSERVICEScollective-bargaining agreements and past practice. Ifsatisfactorily established,these justificationswould suf-fice to rebut the violations alleged.SeeVesuvius CrucibleCo. v.NLRB,668 F.2d 162(3d Cir.1981).Moreover, theestablishment of such business justification would furtherserve to distinguish this case factually from Great Daneas well as the other cases cited by the General Counsel,supra.Considering first past practice,it is to be observed thatthe record establishes only one time in the past, 1979,when Respondent experienced a strike during which va-cation benefitswere not paid.Although the record(statements of counsel)alludes to other strikes the recordis silent regarding vacation benefits during such strikes.Respondent'sfailure to pay benefits during the 1979strikewould appear to be diminished in its precedentialvalue because there was no evidence that the Union re-quested payment of benefits on behalf of the strikersduring the strike.There was no evidence that any indi-vidual striker sought to receive vacation benefits duringthe strike.Although the failure by the Union or individ-ual strikers to seek benefits during the strike might sug-gest an understanding on their part that they were duenothing,the existence of such an understanding is specifi-cally refuted by the uncontradicted and credible testimo-ny of Union President Lonnie Tolley who explained thatvacation benefits were not sought because it would haveadversely impacted on strikers'eligibilityforfoodstamps.Moreover,the terms under which vacation bene-fitswere paid to employees after conclusion of the 1979strikewere as much a product of the strike settlement astheywere the collective-bargaining agreement underwhich they initially accrued.Further, the stipulation inthe strike settlement provisio on payment of vacation payin lieu of paid time off at the option of the Company spe-cificallyprecluded future reliance on the provision asprecedent.Nevertheless,the uncontradicted and credibletestimony of Ray Charles Rice, former human resourcesrepresentative of Respondent,establishes that consistentwith Respondent's position and its views of the collec-tive-bargaining agreement, Respondent canceled vaca-tions of,and did not pay vacation benefits to, strikersduring the 1979 strike even though some of them werescheduled before to the strike to start their vacationsafter the strike began.Thisevidence at least confirmsRespondent's institution of a practice of not paying vaca-tion benefits to strikers. The existence of this practice,albeit not a longstanding one, tends to support Respond-ent's"business justification."Considering next the expired collective-bargainingagreement,it is clear such agreement is silent on vaca-tion benefits during the course of a strike.It is equallyclear that the agreement does not provide for payment toemployees of vacation pay in lieu of vacation. On thecontrary,sections 3 and 4 of article 8 dealing with vaca-tions appear to contemplate employees taking vacationIt is well established that the policies of Sec.8(aX5) of the Act re-quire that the terms of a collective-bargaining agreement relating to man-datory subjects of bargaining may not be unilaterally changed withoutnotice to,and negotiation with, the other party to the agreement eventhough the agreement has expired.SeeHen HouseMarket No. 3 Y.NLRB,428 F 2d 133 (8th Or. 1970)315time off. Aside from the provisions of the 1979 strike set-tlement agreement, the record is silent regarding anypracticein grantingvacation pay in lieu of vacations. Asalready noted, while the 1979 strike settlement agreementdid allow Respondent to grant payin lieuof vacation atitsoption, the agreement by its express terms establishedno precedent. It thus appears that there is no contractualbasis for concluding that the striking employees were en-titled to accrued vacation pay as opposed to scheduledtime off with pay.7 In addition, there was no evidencethat despite an absence of a contractual provision allow-ing pay in lieu of vacation Respondent nevertheless inpractice granted vacation pay to employees on sick leaveor other types of unpaid leave. Thus, there was no de-parture from past practice despite the terms of the bar-gaining agreement to show ulterior motivation or dis-criminatory treatment on Respondent's partsThe strikers' entitlement to time off with pay mustthen turn on whether under the agreement with Re-spondent the strikers or Respondent could determine thescheduling of vacations. The bargaining agreement clear-ly does not specify a calendar period for vacations. Al-though Respondent under the agreement can specify aplant shutdown and vacation with appropriate notice toemployees, and has done so in the past, there is no evi-dence that before the strike Respondent had scheduled ashutdown period to take place during the strike here. Inthis regard, the case is distinguishable from the situationinWallaceMetal Products,244 NLRB 41 (1979), wherethe Board found a violation of Section 8(a)(1) and (3) ofthe Act by an employer who refused to pay strikers' ac-crued vacation pay that, under the terms of the collec-tive-bargaining agreement,was to be paid during ayearly scheduled 2-week shutdown, a shutdown whichunder the facts of that case coincided with the occur-rence of the strike.As Respondent contends, the bargaining agreementhere clearly contemplates control and discretion by Re-spondent in scheduling vacations. Although the agree-ment provides that Respondent cannot be required toallow more than 25 percent of its employees off at onetime for vacation, it also provides that an employee's va-cation period shall be designated by the Respondent tomeet the requirements of operating conditions provided,however, that the period preferable to the employees ona seniority basis shall be selected whenever possible. Re-spondent could therefore schedule vacations to best meetits operating needs. The record reflects that Respondentcontinues to operate during the strike utilizing superviso-ry personnel.What percent of normal production it isrAccordingly,the Board's holding inSeeburgCorp,192 NLRB 290(1971), is inapposite.There the Board found a violation in the employer'srefusal to pay accrued vacation pay to strikers where the contractspecifi-cally allowed pay in lieu of vacation.There vacation pay had accruedbefore thestrikeThus,no "business justification"could be shown by theemployer in refusing to pay the vacation benefits.a It is for this reason that the Board's decision inStodely-Van Camp,Inc., 259 NLRB961 (1982),end. denied722 F.2d 1324 (7th Cir.1983), isinapposite. In that case,while the employer was not contractually re-quired to pay vacation pay in lieu of vacation,ithad grantedsuch pay toemployees on sick leave and other leaves of absence Consequently, theBoard found the employer was not empowered by the collective-bargain-ing agreement nor past practice to refuse vacation benefitsto strikers 316DECISIONSOF THE NATIONALLABOR RELATIONS BOARDachieving is not shown,but there wasnoplant shut-down.As pointed out by theadministrativelaw judge withapparent Board approvalinTexaco, Inc.,169 NLRB 989,993 (1969),there is a distinctdifferencebetween vacationand strike time, and:In vacation time the absence from work is timed tointerfere to a minimum degree with a company'soperation. For a strike to be effective,the strikers'absence from work must create a maximum interfer-ence with a company's operations. Respondent con-tinued to operate at 85 percent of normal during thestrike.It is apparent that during such a situation, thefewer people absent from work for any reason, theeasier it is for Respondent to continue its oper-ations.Respondent could not control absences dueto strike but under its contract and under past prac-tices, it could control absences due to vacations.Except for the reference to the percent of productionachieved during the strike,the above statement can beapplied fully to the instant case.If Respondent under thebargaining agreement could control the scheduling of va-cations, it could choose not to schedule such vacationsduring the course of a strike when its need for employeesismost critical and while it is still attempting to operateits facility.The Charging Party's brief appears to argue that Re-spondent's scheduling of vacations was limited by thecontractual provision that"the period preferable to theemployee on a unit seniority basis shall be selectedwhenever possible."Thisargument ignores the clause towhich the proviso was attached which allows Respond-ent to schedule vacations to meet its operating needs.Further,the proviso itself by use of the term"wheneverpossible"grants Respondent further discretion in ascer-taining what is possible in light of its production needs.Obviously, Respondent's operating needs for personnelare greater during the course of a strike.Accordingly,I conclude Respondent,like the employ-er in the Board'sTexacodecision,9supra,was contrac-tually entitled not to schedule vacations during a strikeand therefore could withhold vacation benefits.Also asinTexaco,Respondent has not canceled vacation benefitsfor the strikers but has clearly told the Union in the un-contradicted words of Bailey "that the vacation is goingto be handled the same as it had beenin 1979;that whenthe strike was over with,the employees would comeback,they would pick up their vacation as if this periodof time never happened,"and "[they] would have what-ever time remaining from the time they reported back towork that they had in the past,"and that"[i]f itwas 2months, 3 months, to take it,theywould have thatlength of time to take it when they got back." In short,the vacation benefits were simply postponed,not can-celed.There would be no lapsing of vacation benefits,9 See also GCMurphyCo.,207 NLRB 579 (1973);DetroitEdisonCo., 206 NLRB 898 (1973).and the strikers would not be penalized for the strike.Under these circumstances,IconcludeRespondent'swithholding of vacation benefits during the strike hadonly a minor impact on the strike which could not over-ride Respondent's business justification. 10Considering all the foregoing,Iconclude Respondentwas entitled contractually and by past practice to sched-ule vacation benefits after the strike,so that it had a"business justification"for not paying vacation benefitsduring the strike.Accordingly,since I conclude that Re-spondent's action was not inherently destructive of em-ployee rights,and in the absence of any independent evi-dence of union animus in Respondent's action or otherevidence revealing Respondent's disparate or inconsistentapplication of the collective-bargaining agreement provi-sion on vacations"showing Respondent intended to dis-courage union membership, I find and conclude that Re-spondent did not violate Section 8(a)(3) and (1) of theAct as alleged.I further find and conclude that since Re-spondent's actions were in accord with the terms of theexpiredcollective-bargainingagreement,Respondentmade no unilateral changes violative of Section 8(a)(5)and (1) of the Act. I shall recommend that the complaintbe dismissed in its entirety.On theforegoing factual findings and conclusions, Ireached the followingCONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.Respondent has not engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(1), (3), and (5)of the Actby not paying vacation benefits to strikersduring the courseof thestrike.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-edlaORDERThe complaintis dismissed.1° In reaching this conclusion,Ialso note that Respondent made no an-nouncement before the strike that it would withhold benefits during thestrikeSuch an announcement could be viewed as an effort to dissuadeemployee-, from striking.On the contrary,Respondent even allowed em-ployees on vacation at the time the strike began to continue their vaca-tion for the remainder of the workweek in which the strike began I donot view this conduct asinconsistentwith Respondent's position. SeeTexaco,supra.I I It was the inconsistent application of the contractual provision onvacation benefits which most persuaded the Board inBorden.Inc., 248NLRB 387 (1980),enfd.645 F 2d 87(1stCir. 1981),cited in ChargingParty'sbrief,to find that the employer's refusal there to pay benefits tostrikerswas intended to discriminate against them and discourage theirunion activityBordenisdistinguishable because there is no evidence ofan inconsistent application here.12 If no exception%are filed as provided by See. 102.46 of the Board'sRules and Regulations,the findings. conclusions,and recommendedOrder shall,as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them %hall be deemed waived for all pur-poses.